Title: From John Adams to Jean de Neufville & Fils, 1 June 1782
From: Adams, John
To: Neufville, Jean de, & Fils (business)



Hague 1. June 1782
Gentn.

I duely received yours of 24 of May, and Should have answered it sooner, if I had been in better Health: But both Mr Thaxter and I have been too ill, to have given that Attention to it, that We should otherwise have done. I return you inclosed, the Letter and Account, of Mr Frasink Pjasink.
This Morning was brought me, yours of 31. May, with the two Accounts inclosed—one of Disbursements relative to the Loan opened on March 1. 1781, on Account of the United States—another my private Account. I should be obliged to you, if you would transfer the article of 105 f. paid Mr Dumas on the 16 of July, from my private Account to that of the publik, as it was for a publik Service.
I propose to come to Amsterdam, as soon as I Shall be well enough, and then to take Measures for discharging both Accounts, which would have been sooner done if you, had Sooner furnished me with the Accounts, as I have several times requested.
I realy know not what to do, with the 500 obligations you still have, nor with those that remain in my Possession. I Should be glad to have your Advice what to do with them. If they cannot be converted to any use, they had better be all burned. It has been, but an unfortunate Enterprize.
I have the Honour to be, your, respectful humble Servant

J. Adams

